Citation Nr: 0016179	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-02 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the post-operative 
residuals of ventricular septal and atrial septal defects, 
claimed as "shortness of breath."  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from January 1993 
to April 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Denver Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


REMAND

In December 1972, at the age of 11 weeks, the appellant 
underwent surgical correction of congenital ventricular 
septal and atrial septal defects.  This childhood surgery 
resulted in an abnormal electrocardiogram (EKG) which was 
noted long before his entry into active service in January 
1993.  The service medical records reflect extensive and 
quite sophisticated medical evaluation for complaints in 
service of shortness of breath, including pulmonary function 
testing, cardiac catheterization, chest x-ray studies, etc.  

The appellant was accorded VA medical examination for 
compensation purposes in December 1997, at which time the 
medical examiner reported after additional extensive tests 
that there was insufficient evidence at that time to document 
an etiology for the appellant's continuing complaints of 
shortness of breath.  Unfortunately, however, the very 
extensive service medical records and pre-service medical 
records were not available to this examiner for his review in 
connection with the examination as they were received at a 
later date.  When the question at issue involves service 
connection, and especially when a question of aggravation in 
service is involved, the Board believes that an official 
medical examination conducted without review of the service 
medical records is almost always inadequate, as is the case 
here.  Thus, a remand is required for the following further 
action:  

1.  The RO should return the claims file, 
including the extensive pre-service and 
service medical records, to the VA 
physician who examined the appellant in 
December 1997 (or to another VA physician 
if he is no longer available) in order to 
supplement the December 1997 examination 
report with a medical opinion as to the 
etiology of the appellant's current 
complaints of shortness of breath, if 
this fact can be determined from a review 
of all of the relevant medical historical 
records.  The Board also requests a 
medical opinion as to whether the pre-
existing, post-surgical cardiac residuals 
underwent any increase in severity in 
service beyond the natural progress of 
the condition.  Another medical 
examination of the appellant is not 
required unless the VA physician 
determines that such an examination is 
necessary in order to address the 
questions of etiology of the appellant's 
shortness of breath complaints and 
whether his pre-service cardiac condition 
underwent aggravation in service.  

2.  The RO should then readjudicate the 
appellant's claim based on a review of 
all relevant evidence, including the 
medical opinion requested above.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  The appellant need take no further 
action until he is so informed, but he may furnish additional 
evidence and/or argument on the matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board  is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


